Title: To James Madison from Peter Walsh, 1 October 1806
From: Walsh, Peter
To: Madison, James



Cêtte 1st. October 1806

I have, in the Course of last month, received my Commission from the President, of Commercial Agent of the U. S. at this Place and its’ Dependencies with your Excy’s. instructions on the occasion, to which I shall strictly adhere and endeavour to discharge the duties thereof to the Satisfaction of Government.
I herewith return your Excy. the Bond you sent me, with its’ blanks filled up.  The two Persons who have become my Surities are French Merchts. Of this Place; should they not be found sufficient I will request my Friends in America to become bound for me.
The only American vessel which has arrived here Since my last report, the Schooner Charity of Newbury Port, John N. Cushing Master, last from Alicant to my address, with Wheat & Oil.  Although her Quarantine had not been ended at Alicant and that her Bill of health from America was left there, I obtained Permission for her Performing her Quarantine here of 12 days, and while under it’s opperation to unload The Oil and take in Brandy.
Our Vessels should always bring a Certificate of health from the French agent at the Port of their departure in America, which will always facilitate their admission to Quarantine here and lessen its duration.
Yesterday an Embargo was laid on the Prussian Vessels in this Port.  I have the honour to be very respectfully, Your most obt. Servt

Peter Walsh

